                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

JASON WINEKE,                                 )
                                              )
       Plaintiff,                             )
                                              )
       vs.                                    ) Cause No. 1:18-cv-3306-WTL-DLP
                                              )
TRANSUNION CREDIT AGENCY,                     )
                                              )
       Defendant.                             )

                    ENTRY DISMISSING CASE WITHOUT PREJUDICE

   The Magistrate Judge assigned to this case has recommended that this case be dismissed

without prejudice based upon the Plaintiff’s failure to comply with her orders to appear. Those

failures are fully set forth in the Magistrate Judge’s Entry, see Dkt. No. 32, and include twice

failing to appear before the Magistrate Judge. Since that Entry, which was dated April 22, 2019,

a series of entries sent by the Clerk of Court to the Plaintiff have been returned to the Clerk

marked “Return to Sender/Attempted-Not Known/Unable to Forward” or “Return to

Sender/Refused/Unable to Forward.” These include entries that were mailed on April 9, 2019,

April 19, 2019, and April 22, 2019. Each of them was properly addressed to the address

provided by the Plaintiff to the court. See Dkt. No. 11 (notification of new address). That same

address was used by the Plaintiff as his return address on a letter he mailed to the Court on April

12, 2019. See Dkt. No. 30-1. Whether the Plaintiff himself caused the mail to be returned to the

Clerk, or whether he provided an invalid address to the court, the Plaintiff is responsible for his

failure to receive the Magistrate Judge’s entries. And in any event, the Plaintiff willfully failed

to appear at the second hearing, as he sent an email to the Magistrate Judge that makes it clear

that he received notice of that hearing. See Dkt. No. 30 (“[I] am writing to you [be]cause [I] will
not be able to make the Apr. 16, [20]19 court hearing. [I] didn’t get any info. to come to court

for the 3/6/19, so why should [I] come to the [A]pril hearing?”).

   The Court hereby ADOPTS the Magistrate Judge’s recommendation, to which no objection

has been filed, and DISMISSES THIS CASE WITHOUT PREJUDICE.

       SO ORDERED: 5/31/2019




Copy by United States Mail to:

Jason Wineke
5317 English Ave.,
Indianapolis, IN 46219

Copies to all counsel of record via electronic notification




                                                 2
